Exhibit 99.1 Schedule of Independent Contractors, Consideration Paid and Number of Shares Issued Name Total Compensation Total Shares Alvarez Jr, Mario $ Alvarez, Kimberly $ Alvarez, Nathan $ Alvarez, Ryan $ Alvarez, Stephanie $ Arana, Jose A $ Bursztyn, Leon $ Chen, Robert $ Crooks, Karl $ Di Gianvito Butler, Domenico $ Fields, Mark $ Gutierrez, Isidoro $ Gutierrez, Jaysen $ Gutierrez, Richard $ Haxby, Sandra $ Hobbs, Kenneth $ Jones, Leslie A $ Matula, Tim $ McCarty, Steven $ McEwen, Sean $ Mulligan, Susan $ Pickard, Kevin $ Rivera, Alberto $ Schottland, Jeffrey $ Schwarz, Oliver $ Smith, Steve O $ Stowell, Ann $ Trujillo, Carlos $ Waggoner, Kenneth $ Yang, James (Shih-Hsiung) $ Totals $
